 BIRDSALL CONSTRUCTION COMPANY163BirdsallConstructionCompanyandLocal 1680,International Longshoremen's Association, AFL-CIO. Cases 12-CA-5221-2 and 12-RC-3774July 12, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND JENKINSOn January 31, 1972, Trial Examiner Fannie M.Boyls issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief and the Union filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andthebriefs,and has decided to affirm the TrialExaminer's rulings,' findings, and conclusions, andto adopt her recommended Order only to the extentconsistent herev,ith.21.We do not adopt the Trial Examiner's findingthat the two preelection speeches delivered byRespondent's president violated Section 8(a)(1) oftheAct and interfered with the right of theemployees to make a free and untrammeled choice inthe election. Unlike the Trial Examiner, we concludethat the speeches do not contain threats of retaliationbased on misrepresentation and coercion as contem-plated by the United States Supreme Court inN. L. R. B. v. Gissel Packing Co.,395 U.S. 575, 618.Respondent's speeches amount to nothing morethan an objective statement of the financial problemswhich it would face in the event of unionization,followed by a prediction that such problems couldmake relocation in the Miami area an economicnecessity. In addition, while Respondent stated thateconomic pressures might force plant relocation,there is no suggestion that the employees could notcontinue their employment at the new site in Miami.On these facts, we view Respondent's speeches notas containing unlawful threats of retaliation in theevent the employees selected the Union to represent1The Respondent has excepted to certain credibility findings made bythe Trial Examiner.It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.StandardDry WallProducts,Inc,91 NLRB 544,enfd.188 F.2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing her findings-2Respondent's request for oral argumentisherebydenied as, in ourthem, but rather as a recital of Respondent's beliefregarding the demonstrable economic consequencesbeyond its control which could flow fromunioniza-tion.As such, the speeches are protected by Section8(c) of the Act.Gissel Packing Co., supra.2.We also do not adopt the Trial Examiner'sfinding that Respondent interfered with the freechoiceof the employees at the polls throughsuggestions in the speeches that unionization couldresult in the adoption of a discriminatory unionreferral system. This conclusion is based upon ourfinding that such statements were not properlybefore the Trial Examiner at the hearing.As the Trial Examiner herself notes, the unionreferral system comments in the speeches were notalleged by the General Counsel as an unfair laborpractice.Secondly, the Union's objection to such comments,as set forth in Objection 4 of the Union's March 24,1971, Objections to Conduct Affecting Results of theElection, was overruled by the Regional Director inhis Supplemental Decision, Order, and Direction ofHearing on Objections dated June 10, 1971. More-over, the Board affirmed this, decision, of the RegionalDirector by denying the Union's Request for Reviewas it related thereto.Finally, the record indicates that the parties did notlitigate the union referral system statements at thehearing. Consequently, the Trial Examiner's findingin this regard is without evidence to support it.3.We find, however, that Respondent's systemat-ic interrogations of unit employees violated Section8(a)(1) of the Act and interfered with the exercise byemployees of a free and untrammeled choice in theelection.Such conduct warrants setting aside theelection and the direction of a new election.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that Respondent, Birdsall Con-structionCompany, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order as modified.1.In view of our conclusion in this regard,paragraph 1(a) of the Trial Examiner's recommendedopinion, the recordincluding the briefsadequatelypresents the issues andpositions of the parties3The Trial Examinerconsidered it unnecessaryto decidewhether theinterrogations found to constitute Sec 8(a)(l) violations also interfered withthe election.We find that Respondent's conduct did result in suchinterference in view of the Board's rule that conductviolativeof Sec 8(a)(1)a fortioriinterfereswiththe exercise of a free and untrammeled choice in anelectionDal-Tex Optical Company, Inc,137 NLRB 1782.198 NLRB No. 20 164DECISIONSOF NATIONALOrder is deleted and paragraphs 1(b) and 1(c) arerelettered 1(a) and 1(b), respectively.2.Substitute the attached notice for the TrialExaminer's notice.IT Is FURTHER ORDERED that the election conduct-ed on March 18, 1971, in Case l2-RC-3774 be, andithereby is, set aside, and that Case 12-RC-3774 be,and it hereby is, remanded to the Regional Directorfor Region 12 for the purpose of conducting a newelection at such time as he deems the circumstancespermit the free choice of a bargaining representative.[DirectionofElectionand Excelsiorfootnoteomitted from publication.]MEMBER JENKINS,concurring:Iagreewithmy colleagues that Respondent'ssystematic interrogations of unit employees wereunlawful ur.der Section 8(a)(1) of the Act and thatthe election should be set aside. However, I wouldalso affirm the Trial Examiner in finding Respon-dent's speeches to the employees unlawful underSection 8(a)(1). I do not find it necessary to pass onthe statements regarding the union referral system.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees about their union membership, views, orsympathies.WE WILL NOT, in any like or related manner,interferewith our employees in the exercise oftheir organizational rights guaranteed under theNational Labor Relations Act.BIRDSALL CONSTRUCTIONCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, Tampa, Florida 33602, Telephone813-228-7227.LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISION ANDREPORT ON OBJECTIONS TO ELECTIONSTATEMENT OF THE CASEFANNIE M. BoyLs, Trial Examiner: Case 12-CA-5221-2,initiated by a charge filed on July 1, 1971, and a complaintand an amendment to complaint issued on August 3 and19, 1971, respectively, was consolidated on August 19 withCase 12-RC-3774. These consolidated cases involvepreelection conduct by Birdsall Construction Company,herein called the Company, which is alleged to constituteviolations of Section 8(a)(1) of the Act or to affect theresults of the election. They were heard before me in WestPalm Beach, Florida, at various dates between September16 and 24, 1971. At the conclusion of the hearing counselfor the General Counsel, for the Company and for theCharging Union argued orally upon the record. Thereaftercounselfor the Company and for the Charging Union filedbriefs.Upon the entire record in these proceedings, upon myobservation of the demeanor of the witnesses who testified,and after careful consideration of the briefs, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Company is a Florida corporation engaged in thebusiness of transporting freight. It has its principal officeand place of business at Riviera Beach in Palm BeachCounty, Florida. During the 12-month period precedingthe issuance of the complaint, the Company derivedrevenue in excess of $50,000 from the furnishing of freighttransportation services from points in Florida directly topoints and places outside Florida.Based on these admittedfacts, I find that the Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 1680,International Longshoremen'sAssociation,AFL-CIO,herein calledthe Union or the ILA, is a labororganizationwithin themeaning of Section 2(5) of the Act.III.THE ISSUES AND PROCEDUREAt a representation election conducted on March 18,1971, among the 34 employees in the appropriate bargain-ing unit at the Company's Riviera Beach facilities in PalmBeach County, 15 employees voted for and 18 againstrepresentation by the Union. The Union thereafter timelyfiled objections to conduct affecting the results of theelection,which, insofar as here pertinent, allege that theCompany made speeches during the critical preelectionperiod to its assembled employees in which it: (1)threatened to move its operations to the Miami area, with aresulting loss of jobs for the employees, if the Union wonthe election; (2) promised financial aid and other assist-ance to the employees if they voted against the Union; and(3) threatened employees that if the Union came in and didnot get what it wanted in negotiations and went on strike, BIRDSALL CONSTRUCTION COMPANY165the Company would replace and discharge all strikers. Theobjections also alleged that the Company, through its vicepresident, John H. Birdsall III, in speeches to the massedemployees and also in individual talks with the employees(1)made material misrepresentations of fact about theUnion and its activities in other areas; (2) told theemployees that the Union and its affiliates had causedstrikes all over the country and that if the employees votedthe Union in, they would be involved in those strikes; (3)told the employees that if the Union won, it would requiretheCompany to employ only the Union's favoritemembers and that employees who were not in goodstanding with the Union or were not favorites would not beallowed to be employed; (4) interrogated employees abouttheir union activities and union membership; and (5) madeunilateral changes in terms and conditions of employmentby instituting a policy of giving loans to unit employees,and by allowing such employees to come to the executiveoffices of the Company with their problems, contrary topast practice. It is alleged in the objections that the above-described conduct of the Company deprived the unitemployees of their right to make a free and untrammeledchoice in the election.The complaint in the unfair labor practice case wasconfined to the allegations that: (1) the Company inspeeches to its assembled employees during working hourson or about March 2 or 3 and on March 16 had threatenedthat if they selected the Union to represent them theCompany would move its operations to Miami, with theresult that employees who could not afford to move wouldlose their jobs; (2) the Company had made similarstatements to employees in individual interviews with themduring the critical preelection period; and (3) the Companyduring such individual interviews had interrogated employ-ees about their union membership, activities, status, orviews.The Company concedes that its vice president gave aspeech to the assembled unit employees during theirworking time on or about the dates alleged and that hetalked individually to at least 20 of the 34 unit employeesprior to the election in an attempt to persuade them to voteagainst the Union but denies that anything he said was inviolation of the Act or deprived the employees of theirright tomake a free and untrammeled choice in theelection.At the hearing, counsel for the General Counsel took anactive role only in seeking to support the allegations of thecomplaint and counsel for the Union, though seeking alsoto support the allegations of the complaint, assumed theresponsibility for presenting evidence in support of theobjections to the election. In connection with investigatingthe objections to the election, the Regional Director of theBoard or his agent interviewed and took written statementsfrom Vice President Birdsall and six of the unit employees.Counsel for the General Counsel had available at theiPertinentparts of the instruction are as followsCounsel fortheRegionalOffice-Functionsand Duties-The primary functionof counselis to see that evidence adducedduringthe Region's investigation becomes part of the recordCounsel for the Regional Office shouldnot offer new material untilitiscertainitwillnot be offered byone of the partiesCounsel for the Regional Office should be thoroughly familiar withhearing all of these persons from whom statements hadbeen taken and so advised all counsel. All these personsexcept one were called and testified. After all parties hadrested, counsel for the Company moved to dismiss theobjections to the election because that one employee,James B. Thornton, had not been called to testify. Counselfor the Company took the position that since neither he norunion counsel had called the employee, it was theobligation of counsel for the General Counsel (also actingin a very limited role as counsel for the Regional Director)to call Thornton. This obligation, the Company's counselargued,arisesunder National Labor Relations Board FieldManual instructions issued by the General Counsel(Instruction I1424.4).i Counsel for the General Counseland Regional Office, on the other hand, asserted thatThornton's statement contained no new evidence, was"merely cumulative of other matters," and that counsel forthe Regional Office had satisfied her obligation under theField Manual by having the witness present and availablefor any party who might wish to call him. This obligation,earlier stated by co-counsel for the General Counsel, wasthat after the Union and the Company had finishedpresenting their evidence bearing upon the objections tothe election, "if there [was] anything further in the Board'sfilespertaining to those objections which [had] not beenbrought out, that [counsel for the Regional Office would]feel obligated to do it himself."Regardless of whether counsel for the Regional Directorcorrectly interpreted or strictly complied with the FieldManual instructions, I am satisfied that a noncompliancewith such General Counsel's instructions do not constitutegrounds for dismissing the objections to the election. I nowreaffirmmy denial of the Company's motion based onsuch alleged noncompliance. As stated in the Manual itself(revised ed., June 1971), "Its purpose is to establishprocedural and operational instructions for the guidance ofthe agency staff in administering the National LaborRelations Act. The instructions are not Board rulings ordirectives, and are not a form of authority binding uponthe Board."A Trial Examiner is bound by the Board's Rules andRegulations but not by General Counsel's instructions tomembers of his staff. This is not to say, however, that apaucity of evidence or an irregularity in procedure which isin violation of the General Counsel's instructions to itsstaffwill have no effect upon the decision reached by theTrial Examiner. The effect will depend, not upon noncom-pliancewith the General Counsel's instructionsquainstructions, but upon the quantum of reliable evidencepresented or the inherent fairness of the proceduresfollowed. Since, as will hereinafter appear, my findingsherein are based principally upon documentary evidenceadduced by the Company and upon the testimony of theCompany's chief witness, the Company is in no position tothe contentsof the regional case file, and,during the hearing, shouldhaveit in his possessionand shouldassure that the evidenceadducedduring the investigation is madepart ofthe record.In this connection, it should be noted that counsel for the RegionalOfficedoes not have theduty ofsustainingthe RegionalDirector'sreportor supplementaldecision 166DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplain that it was prejudiced by the fact that no one sawfit to call the witness in question?IV. EVIDENTIARY FACTSA.Birdsall's Speeches During the Preelection PeriodThe Company's vice president, John H. Birdsall III,admittedly required the unit employees to remain at theplant after the conclusion of their normal workday at 5p.m., and paid them for the time during which they listenedto preelection speeches he made to them on or aboutMarch 2 or 9 and on March 16, 1971. There was a roll callof employees before the speeches began. Birdsall did nothave a written speech before him and was apparently noteven speaking from notes on the occasion of the firstspeech. However, the content of the speech, according tothe witnesseswho testified about the speeches, was thesame or substantially the same as that in the secondspeech, from which Birdsall appeared to be reading as hetalked, except for a few matters added on the occasion ofthe second speech .3Although,as Birdsalltestified, he looked up frequentlyfrom the text of the speech from which he was reading onMarch 16 in an attempt to hold the attention of hisemployees-who did not appear to be listening to what hewas saying-I credit his testimony that he did in fact readthe prepared speech verbatim and said nothing furtherexcept for a few words at the beginning and end of thespeech. Preliminary to reading the speech he conceded thathe may have mentioned something about a change insupervision over "headers" and asked for comments onthat subject. He also told the employees that he felt a littlesilly reading a speech to them but that he was doing so onadvice of counsel to avoid being misquoted. At theconclusionof the speech, he asked the employees whetherthey had any questions. No one responded. He thenassured them that his office door was always open to themand that if they had any questions or problems, he wantedthem to feel free to talk to him about them.The speech which Birdsall gave was introduced inevidence. Those portions of it which appear to bear uponthe subjectmatter of the objections and unfair laborpractice allegations are set forth below:... you have to keep in mind the history of theCompany here at Riviera Beach. We located here some8 years ago. We could have located in Miami or FortLauderdale, where everybody else located, because ofthe closeness of the ports down there.We figured that if we kept our operation up here, wewould provide jobs for employees that they would nototherwise to able to get.Of course, to do this, as you all know, we had toinstitutea trucking system to carry our goods betweenMiami and Fort Lauderdale and Riviera Beach.Now this trucking operation is very expensive tooperate, but our customers are naturally going to usewhoever can do the job cheaper and better. We quote2The Company's motion filed on December 21, 1971, to supplement itsbrief by including therein reliance onN L.R B v. AddisonShoeCorp,450F.2d 115 (CA 8, 1971), is granted. Nothing in that decision, however,requires a result different from that reached hereinthe same rates as shipping companies in Miami andFort Lauderdale.Did all of you know that? Just think about that for aminute.We compete with Fort Lauderdale and Miamicarriers andyetthose carriers don't have to truck theirgoods back and forth from Palm Beach to the portsthat they use. Instead, they use ports down there.Now what is the difference? The difference is thatthe Employers in the port of Miami operate under anILA contract. Thecostofoperatingunder an ILAcontract is considerably more than thecostof ouroperating up here at Riviera Beach.Another thing you know from the papers is that theILA as long as I can remembertraditionallygoes out onstrikewhen their contract is up and they stay out aweek or a month or longer. If we go down there we'll beout also. That means that you lose that money everytime. But we've always kept on working without anyloss every time they're out. I think this is important andyou shouldremember it.We want tocontinue operating at Riviera Beach,because that is where we live and that is where you live;it is where both of us have our families.Now I don't have any particular desire to movedown to Miami or Fort Lauderdale and I'm sure youdon't want to either.But consider theproblemsthat wouldfaceus if thisUnion were voted in here:(1)First of all, we operate this business to try tomake a reasonable profit. We have certain costs, andcertain income, which is based on, as I said, the samerates that the Miami shippers use.(2) Ifthosecosts are increased,andwe have no otherway of absorbing those costs because we cannotincrease our rates, then we have to find some other wayof reducingcosts.(3)One of our major costs is the cost of transportingour goods between Riviera Beach and Miami and FortLauderdale.(4) Ifwe have to operate under the increasedcostofan ILAcontract, doesn't it make considerablesense todo it in Miamiand Fort Lauderdale where we don'thave the added cost of transporting goods to and fromRiviera Beach?Now I'm not threatening you with moving thisoperation toMiami if the Union wins this election,but allof you know enough about the shipping business toknow that no shipperisgoingto deliberately puthimself in a position where he cannot compete withother shippers.I'm not going to tell you that this is a certainty,but Iwill tellyou this:Ipredictthat if the ILA wins this election, andifwehave to operate under an ILA contract which addsconsiderably to ourcost,then we are certainly, asbusinessmen, going to have toconsidervery strongly the3Birdsall himself testified only with respect to the second speech. Thedraft of the speech,according to Birdsall, had been prepared after numerousconsultations with his counsel and had been completed and edited by themabout a week before he delivered it BIRDSALL CONSTRUCTION COMPANY167necessity of moving our operation so as to reduce ourcost.In fact, I imagine ILA would not even object to this,because if we had to move to Miami, wewouldundoubtedly operate as a union shop at the port of Miami.So the Union would probably be very happy. The onlyperson who would be unappy would be the Companyand you.Make no mistake about this, the Union cannot forcethe Company to operate unprofitably and the Compa-ny, whether there is a union contract or not, always hasthe right to try to cut costs as much as possible and tooperate as profitably as possible.sssssYou've got to understand one important factor: Thelaw says that if the Union wins this election and if theUnion asks us to bargain, all the Union can do isask.And what does the Union do if the Company says no?I don't know what the Union will do,but itmaystrike.Ifit does strike, there are two further questions that youmust ask yourself.(1)What would a strike cost me? Do you have anyidea how long it would take you to make up lost wagesalone if you were out for only one month? It wouldtake you years, if you ever made them up. And somestrikes last for years.(2)Will I be able to keep my job at all if the Unionstrikes? I'll bet that the union agent didn't tell you thateconomic strikers are subject to immediateand perma-nent replacement. That means just what it says, youmay not have a job here at all, ever, if you go out onstrike.But you may say that the Union cannot force you tostrike.That's not exactly true; even in Florida, a Unioncanfine itsmembers for crossing a picket line andgoing to work and can enforce the fine in court.How do you avoid this: by voting no in the electionon March 18.Most of you, I'm sure, have never had to livethro'igh a strike and so maybe you don't know howrough it can be, but it is certainly something you wantto consider.Now I'm not saying that a strike is bound to happenhere,but all of you know the history of the ILA as wellas I do and you know that when this Union has deemeditnecessary to call a strike, it has not hesitated to do so.sssAll I'm asking,you to do when you go into vote onMarch 18 is to be smart. Ask yourself a few questions,such as why is this Union trying to organize employeesinRiviera Beach? Is it because we're taking freightfrom their port in Miami? All of you know that over 40percent of our ocean freight business for the Bahamasoriginates in Miami. Just consider that, because if youknow it, then so does the Union. Is that whythey'retrying to organize up here, because they know if wehave to operate under the ILA contract that the easiestand most obvious way for us to cut costs is to movedown there where their port is?They see our trucks on the road, they have picketedus when we have made pick ups and deliveries. Theycan figure this out as easily as you or I can.Or do they want to organize you because they wantto establish a new power base in Palm Beach? Eitherway, it is you who end up losing.As an example, do you know how the union referralsystem works?Didyou know that under a unionreferral system, the Unioncanbring in as many peopleas it wants and put on that list and refer them out towork and that youcanbe sent out to work for a fewhours or a few days, and then go to the bottom of thelist and not be sent out again for weeks or months. Doyou know that it'spossiblefor a friend of the businessagent to get a good job and work for a long time whilethose who are not his old buddies are "sitting on thebench" and don't have any work at all?Now I don't know what the Union is planning to dohere,but if someone was coming up here all the wayfrom Miami and trying to convince me to give him myhard earned money, I would sure ask those questions.And the funny part is, you can be putting your jobon the line on March 18 and I mean that you can placeyour whole working future in the hands of theseoutsiders who are coming up here from Miami, and thefunny part is they expect you topayfor this.Now this doesn't make sense to me. It's very easy foryou to be conned by some sharpies who may be tryingto take advantage of you. If you want time to find outthe answers, or if you just don't know the answers, thenIurge you to vote no on March 18. You can believethat the Union is going to be around any time any ofyou want to change your mind and you can vote it inlater.But don't make the mistake of voting it in nowand then living to regret it and find you can't doanything about it.None of the five employees who testified about theMarch 16 speech or certain aspects of it remembered muchof it as it was written. The references to a move to Miami,for instance, were, in their minds, much less hedged in with"ifs"or conjectures than are apparent from a carefulreading of the text. Indeed, three of the employees,Huggins, Love, and Rudolph testified that Birdsall said he"would" move or would "definitely" have to move toMiami if the Union was voted in. Although I haveaccepted Birdsall's version of the speech, I can readilyunderstand how the employees, hearing the speech as awhole, could have interpreted what Birdsall said as a threatto move to Miami if they selected the Union to representthem. I am convinced also that Birdsall meant to leave thatimpression with them.In connection with discussing the effect of their selectingthe Union, why would he even mention that he wanted tocontinue operating at Riviera Beach because that is wherehe and his employees live and had their families except tosuggest that their selection of the Union might result in amove? His question, "If we have to operate under theincreased cost of an ILA contract, doesn't it make sense todo it in Miami and Fort Lauderdale where we don't havethe added cost of transporting goods to and from RivieraBeach," seems clearly meant to leave the 'impression that 168DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company would move to Miami or Fort Lauderdale tooffset transportation costs against the increased cost of anILA contract. The same inference that the Company wouldmove its operations in the event of a union victory, appearsimplicit in other questions posed by Birdsall. For instance,after stating that the Union must know that over 40percent of the Company's ocean freight business for theBahamas originates in Miami, he asked, "Is that whythey're trying to organize up here, because they know if wehave to operate under the ILA contract that the easiest andmost obvious way for us to cut costs is to move down therewhere their port is?" As stated by the court inN.L.R.B. v.C. J. Pearson Company,420 F.2d 695, 696 (C.A. 1), "It istrue that a question may not be as strong as a positivestatement. Nevertheless, the posing of a question indicatesthat there is some reason for asking it" and the questionsposed by Birdsall, as those posed inPearson,"suggestedunpleasant answers."Veiled threats to move to Miami in the event of a unionvictory were also phrased in terms of a prediction as to theconsequences of such an event. Thus, Birdsall predictedthat if the Company had to operate under an ILA contract,which added considerably to the Company's cost, "then weare certainly, as businessmen, going to have to considervery strongly the necessity of moving our operations so asto reduce our cost." As the Supreme Court pointed out inN. L. R. B. v. Gissel Packing Co.,395 U.S. 575, 618:[An employer] may even make a prediction as to theprecise effects he believes unionization will have on hiscompany. In such a case, however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to the demonstrablyprobable consequences beyond his control or to conveya management decision already arrived at to close theplant in case of unionization. . . . We therefore agreewith the court below that "conveyance of the employ-er'sbelief, even though sincere, that unionization willormay result in the closing of the plant is not astatement of fact unless, which is most improbable, theeventuality of closing is capable of proof."In this case, the ILA had not even presented the Companywith a contract and the Company had no reason to believethat it would have been unable to negotiate a contract withthatUnion which would enable it to continue operatingprofitably from Riviera Beach, even with some increase inthe employees' pay.4 Birdsall's prediction that the Compa-ny might have to move its operations was not based onprovable facts beyond his control; nor was the prediction amere conveyance of a management decision alreadyarrived at to close the Company's facility in case ofunionization.Listening to the speech as a whole on the two occasionsduring the critical preelection period, the employees couldhardly have failed to gain the impression that Birdsall wasthreatening to move the Company's operations in the eventthat they voted the Union in. I find that the Company onor about March 2 or 9 and again on March 16, 1971, in4The record shows, incidentally, thatBirdsall sentthe Union a letter onJuly 1, 1971,stating thathe wished to give a 10-percent wage increase to hislaborers.5SeeTruckDrivers and Helpers, Local Union 568 [Red Ball Motorspeeches to its assembled employees, made veiled threatsthat if the Union was chosen at the polls, the Companywould move its operations to Miami or Fort Lauderdaleand that those employees who could not afford to movewould lose their jobs. The Company thereby violatedSection 8(a)(1) of the Act and interfered with the right ofits employees to make a free and untrammeled choice inthe election.A further objection to the speech, raised by the Unionbut not alleged by the General Counsel as an unfair laborpractice, relates to Birdsall's statements in his writtenspeech about the possibly harmful effect on the employeesof an alleged union referral system. I am persuaded thatthis objection has merit. I refer to that part of the speech inwhich Birdsall told the employees that "Either way, it isyou who end up losing," and, as "an example," askedwhether they knew that under a union referral system theUnion could bring in as many people as it wanted, putthem on a list, and refer them out to work; "that you canbe sent out to work for a few hours or a few days, and thengo to the bottom of the list and not be sent out again forweeks or months." Birdsall then asked the employees ifthey knew "that it's possible for a friend of the businessagent to get a good job and work for a long time whilethose who are not his old buddies are `sitting on the bench'and don't have any work at all." He warned theemployees: "You can be putting your job on the line onMarch 18 and I mean that you can place your wholeworking future in the hands of these outsiders who arecoming up here from Miami." To the Company's simple,apparently unsophisticated laborers, who then had regularjobs with the Company, this was a rather bleak futurewhich Birdsall was suggesting as a consequence of theirvoting the Union in. Birdsall was thus implying that if theemployees chose the Union to represent them, theCompany might enter into an unlawful hiring arrangementwith the Union, resulting in unfair and invidious discrimi-nation against some of the employees or applicants foremployment. It is accordingly found that the Companythereby engaged in further conduct which interfered with afree choice of the employees at the polls.5The Union contends that in these speeches to theassembled employees, the Company also interfered withtheir free choice of a bargaining representative in a numberof other respects. It contends that Birdsall stated that if theUnion came in and did not get what it wanted and went onstrike, theCompany would replace and discharge allstrikers.The text of the written speech and a preponder-ance of the credible evidence does not support thiscontention. Birdsall, either expressly or by implication, wasreferring to economic strikers when he mentioned thatstrikerswould be replaced and might have no job whenthey wanted to return. I am satisfied that Birdsall did notmisrepresent the Company's legal rights in such strikesituations.The Union's allegation that the Company interfered witha free choice in the election by unilaterally changing itsFreight, Inc.] v. N.L.R.B.,379 F.2d 137 (C.A.D.C.);Local Union No. 12,United Rubber, Cork, Linoleum & Plastic Workers of America [Goodyear Tireand Rubber Co.] v. N.L.R.B.,368 F.2d 12 (C.A. 5). BIRDSALLCONSTRUCTION COMPANYpolicy in regard to permitting visits to Birdsall's office andin regard to making loans to the employees is based uponthe following facts. On September 4, 1970, prior to theUnion's organizational campaign, the Company posted onits bulletin board and enclosed in the pay envelopes of thewarehouse and yard personnel a notice to the effect thatthey should not enter the office unless strictly on businessand should not loiter in the reception and lounge areas.This notice, similar to one posted 4 years earlier, had beenprepared after the Company's bookkeeper, Isabella Dixon,had reported to Birdsall that some of the office employeeshad complained of the warehouse and yard employeescoming into the office, loitering and disturbing them. TheUnion contends that when Birdsall, at the conclusion of hisMarch 16 speech, told the employees that his door wasalways open and invited employees to come in to see himabout any questions or problems they might have, he waschanging the policy represented by the posted notice. I donot agree. An employee coming into the office area tospeak with Birdsall would be coming there on business andcould not reasonably be considered as violating the no-loitering rule.One or more of the employees interpretedBirdsall's invitiation that they come to see him about anyproblem they had as an invitation to apply for financialassistanceand they did thereafter obtain loans fromBirdsall.6The record, however, is replete with evidencethat the Company had frequently made loans to itsemployees for a number of years and its policy in thisregard does not appear to have changed just before or afterthe election. The record does not support the Union'scontentions in this regard.?B.Birdsall's Interviews with Individual EmployeesIn addition to delivering the two speeches to hisassembled employees, Birdsall also, as already noted,interviewed about 20 of the 34 employees in the bargainingunit between March 2 and 17 in an attempt to persuadethem to vote against the Union. Again, as with respect tothe speeches, his testimony regarding what he said to theindividuals varies substantially from the testimony of theemployee witnesses.Dawkins testified that about 1-1/2 weeks before theelection-between the dates of the first and secondspeeches-when he was in Birdsall's office to obtain a loanand was about to leave, Birdsall asked him what hethought of the ILA. Dawkins replied that he had notdecided which way he was going. Birdsall then advised himto think about it because the ILA was out to get theCompany's freight and if it was voted in, the Companywould have to move to Miami and some of the men wouldbe without jobs because they could not move to Miami. Heremarked that he had lived in Riviera Beach since hischildhood and did not want to move and that he knew thatthe employees did not want to move either. He also6Two employees,Huggins and Love, testified that Birdsall invited themto come to the office if they neededa loan Ibelieve that these employeesmisinterpreted Birdsall's invitation to come in and discussany problem theyhad and credit Birdsall'sdenial that he invited any employee to borrowmoney.rOther allegations in theUnion's objections to the electionpertaining toalleged material misrepresentations of fact are not mentioned in its brief to169pointed out to Dawkins that his salary had increased about20 percent since he had been working for the Companyand that it could get better and that Respondent could dothings for Dawkins that the Union could not do. Birdsall,on the other hand, testified that afterloaningDawkinssome money, he asked Dawkins what his reactions were tothe things Birdsall had said about the Union in his speechand Dawkins had replied that before the speech he hadbeen "prounion" but afterlisteningto the speech he was"not so sure." Birdsall did not recall what else he said toDawkins on that occasion but denied making the otherstatementsaboutmoving to Miami which Dawkinsascribed to him.Huggins testified that on the day before the electionBirdsall called him outside the trailer in which he wasworking to talk to him about the Union. Among otherthings, according to Huggins, Birdsall asked him what hethought about the Union. When Huggins replied that hehad not thought much about it, Birdsall told him that if theUnion got in, the Company would definitely have to moveitsoperations to Miami because it would be 40 percentcheaper to operate out of that port, and that thoseemployees without transportation would be out of jobs. Hestated that his home was in West Palm Beach and that hedid not want to move. He askedHuggins ifhe could movetoMiami and Huggins replied that he definitely could not.Birdsall denied that he had questioned Huggins in themanner described by Huggins and testified that he hadmerely asked whether Huggins had any questions aboutthe things Birdsall had mentioned in his speech. He deniedmaking the other statements mentioned above about whichHuggins testified.Love testified that on the day before the election,Birdsall came to him in the yard where he was working andasked him, "How do you feel about the Union?" Lovereplied, "I don't think much of it."Birdsallthen launchedan attack on the Union and its motives, told Love that hedid not want to leave Palm Beach and knew that Love didnot want to either but that he would "definitely" have tomove to Miami if the Union camein. Birdsall's version wasthat he asked Love "if he were aware of all the implicationsthat this union election had both for himself and theCompany" and whether he had any questions about theupcoming election. He told Love, among other things, that40 percent of the Company's cargo originated in Miami"and that it was a logical consideration for us to possiblyreduce costs by moving the operation to Miami if in facttheUnion was able to obtain a wage scale higher thanwhat we presently had and that we could not offset thatpossibility by increased productivity, and, therefore, asbusinessmen we had to look at each aspect of this thingand I wanted him to be aware that this was a considera-tion."Rudolph testified that on the day before the election,Birdsall came to him in the warehouse where he wasthe TrialExaminer and theUnion's contentions in those respects are notclearTherewas some name-callingby Birdsalland somebroad generalattacks upontheUnion, which Ibelieve the employeeswould be ableproperlyto evaluate as campaign propaganda I doubt that such statements,even if untrue,would haveany substantial influence upon the electionresults 170DECISIONSOF NATIONALLABOR RELATIONS BOARDworking, said he wanted to talk to Rudolph, and askedhim, "Do you know anything about the Union?" WhenRudolph replied that he did not, Birdsall asked, "Have youever belonged to a union?" Again Rudolph replied in thenegative. Birdsall thereupon launched an attack against theUnion and its motives in trying to organize the employeesand suggested that Rudolph vote against the Umon.Birdsall's testimony with respect to his interrogation ofRudolph was that it occurred in the period between hisfirst and second speeches and that he asked Rudolph "if heunderstood the importance of this election and if he knewwhat it meant to belong or not to belong to the Union" andthat when Rudolph replied in the negative, Birdsall askedhim, "Have you ever been a member of a union? Can youtellme anything about it?" When Rudolph again replied inthe negative, Birdsall gave his views about the Union andwhat it was attempting to do. He told Rudolph, amongother things, that he thought the Union wasjust concernedwith getting the employees' dues and fines and controllingthe Company's cargo at the port of Palm Beach; that it wasa Miami-based union; that it could, after bargaining withtheCompany, drive the Company's costs up, in whichevent the Company would have to consider means ofreducing its costs; and that since one of the Company'scosts was in trucking 40 percent of its tonnage from Miamito Palm Beach,"there is apossibility that the Company inorder to reduce its trucking costs would consider moving toMiami or Port Everglades."Birdsall testified that his conversations with all of theapproximately 20 employees he interviewed were in asimilar vein. I am convinced that although Birdsall maynot have made a threat to move to Miami in terms asexplicit as the testimony of Dawkins, Huggins, and Lovewould indicate, he did make such a threatin terms lessguarded than those embodied in the carefully phrased andedited speech which he read. His testimony regarding whathe said in connection with a possible move to Miami in theevent of unionization, was not spontaneously given butwas for the most part slowly and guardedly spoken. Icannot believe that he would have spoken to the employeesin his private interviews with them in the strained andunnaturalmanner displayed on the witness stand. Heconcededly wanted to persuade the employees to voteagainst theUnion and-I think it more likely that inspeaking personally to the employees, he would havetalked in a more spontaneous fashion and in language theycould more readily understand. However, even under hisown version of what he said to them about a move toMiami, I would find that he made a veiled threat to movehis operations there in the event of a unionvictory at thepolls, and that this was in violation of Section 8(a)(1) of theAct and an interference with the free and untrammeledchoice by his employees at the polls.With respect to the testimony about Birdsall's interroga-tion of the employees about the Union, I am convincedthat he interrogated them in the manner substantially asthey testified.However, the exact words he used are notimportant. Regardless of whether he asked the employeewhat he thought of the ILA, how he felt about the Union,and whether he knew anything about it, as the employeestestified,orwhether Birdsall asked the employee hisreactions to what Birdsall had said about the Union,whether the employee knew what it meant to belong or notto belong to the Union, and whether he had ever belongedto a union,as Birdsall testified,this interrogation put theemployee on the spot and required him to disclose hisfeelings about the ILA or unions in general or else to pleadignorance, as most of them did. As the Board stated inStruksnes Construction Co., Inc.,165 NLRB 1062, "In ourview any attempt by an employer to ascertain employeeviews and sympathies regarding unionism generally tendsto cause fear of reprisal in the mind of the employee if hereplies in favor of unionism and, therefore, tends toimpinge on his Section 7 rights." The questioning of theemployees here involved in the context of the preelectioncampaign in which their employer was expressing opposi-tion to the Union in rather strong terms and making veiledthreats tomove its operations, clearly interfered with,restrained, and coerced them in the exercise of theirorganizational rights and constituted a violation of Section8(a)(1) of the Act. Whether or not it also constituted aninterference with their exercise of a free choice at the polls,Ineed not and do not decide,for Respondent's conduct inother respects already described requires that the electionbe set aside.CONCLUSIONS OF LAW1.By making veiled threats to move its operations, witha consequent loss of jobs by employees unable to move, inthe event the employees chose the Union to representthem, and by coercively interrogating employees abouttheirunionmembership, views, and sympathies, theCompany has interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed inSection 7 of the Act, in violation of Section 8(a)(1) of theAct.2.By its veiled threats to move its operations and by itssuggestion to its employees that if the Union won, theCompany might enter into a hiring arrangement with theUnion whereby employees not in favor with the Unionmight not be able to work regularly, the Company hasinterferedwith the exercise of a free and untrammeledchoice in the election held on March 18, 1971.3.The aforesaid unfair labor practices and otherconduct by the Company affect commerce within themeaning ofSection 2(6) and (7) of the Act.THE REMEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require the Companyto cease and desist therefrom and take the affirmativeactioncustomarily required to remedy unfair laborpractices of the nature found.Having found that the Company's preelection conductinterferedwith the exercise by employees of a free and BIRDSALLCONSTRUCTION COMPANYuntrammeled choice in the election, my recommendedOrder will provide that said election be set aside and that anew election be directed.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:8ORDERBirdsallConstructionCompany, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Making veiled threats to move its operations in theevent Local 1680, International Longshoremen's Associa-tion,AFL-CIO, is chosen as the employees' bargainingrepresentative.(b) Coercively interrogating employees about their unionmembership, views, or sympathies.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.8 In the event no exceptions are filedas provided by Sec. 102.46 and Sec102.69(e) of the Rules and Regulations of theNational LaborRelationsBoard,the findings,conclusions,and recommendedOrder hereinshall, asprovidedin Sec. 102.48of the Rules and Regulations,be adopted by theBoard andbecome itsfindings,conclusions,and Order, and allobjectionstheretoshall be deemed waived forall purposesB In the event that the Board'sOrderis enforcedby a judgment of aUnited StatesCourt of Appeals,the words in the noticereading "Posted by1712.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act:(a) Post at its Riviera Beach, Florida,facilities,copies ofthe attached notice marked"Appendix." 9 Copies of saidnotice on forms providedby theRegional Director forRegion 12, after being signed bythe Company's authorizedrepresentative,shall be postedby itimmediately uponreceipt thereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Company to insurethat said notices are not altered,defaced orcovered by anyother material.(b)Notify saidRegional Director,in writing,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.1°IT IS FURTHER ORDERED that the election held in Case12-RC-3774on March18, 1971, be,and the same is, setaside and the case be remanded to the aforesaid RegionalDirector for the purpose of conducting a new election atsuch time as he deemsappropriate.Order of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."10 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 12, in writing,within 20 daysfrom the date of this Order, what steps the Company has taken to complyherewith."